United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2208
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                David Alan Tafolla

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Western
                                 ____________

                           Submitted: August 29, 2022
                            Filed: September 1, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      David Alan Tafolla appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel has moved for leave to withdraw and

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of Tafolla’s prison sentence.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude
Tafolla’s prison sentence was not substantively unreasonable. The district court
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3553(a); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); see also United States v.
Vaca, 38 F.4th 718, 724 (8th Cir. 2022). Furthermore, the district court did not err
when it declined to vary downward based on Tafolla’s policy disagreement with the
relevant United States Sentencing Guidelines for methamphetamine offenses. See
United States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir. 2018) (per curiam). Finally,
we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no non-frivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                         -2-